Citation Nr: 1753153	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I (DMI), to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from September 1970 to May 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in June 2016. At that time, the Board remanded the Veteran's claim of entitlement to service connection DMI for further development. That development has been completed and the Veteran's case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. The Veteran was not exposed to herbicide agents during his active duty service, nor is DMI considered a presumptive condition under 38 C.F.R. §§3.307, 3.309.

2. The preponderance of the evidence is against a finding that the Veteran's DMI is related to an event, injury, or disease in active duty service.


CONCLUSION OF LAW

The criteria for service connection for DMI have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The VA's Duties to Notify and Assist

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to address his claim for entitlement to service connection for DMI. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that there has been substantial compliance with its June 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  

II. Service Connection

The Veteran seeks service connection for DMI, which he claims is a result of exposure to Agent Orange during service in Korea. The Veteran stated that during his active duty service he was tasked with driving to Camp Casey and other camps in and near the Korean Demilitarized Zone (DMZ). The Board disagrees. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.         § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

A veteran who, during active military, naval, or air service, served between 
April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 CFR 3.307(a)(6)(iv). The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 

According to the Veteran's military personnel records, he was not stationed in Korea until September 17, 1971, which is after the statutory presumptive period for exposure to herbicide agents and thus, herbicide exposure cannot be conceded on a presumptive basis. Further, DMI is not one of the diseases to be considered as a presumptive condition.

The only evidence provided to support the contention that the Veteran's currently diagnosed DMI is the result of his time in active duty service are the lay statements and photographs provided by the Veteran, as well as statements from his mother, aunt, and friend. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). There is no competent evidence of record to establish that the Veteran's DMI manifested during his time in active duty service, nor is this condition the result of exposure to herbicides.  As such, the Board finds the Veteran's statements to be of limited probative value.

The Board acknowledges that the Veteran's mother and aunt are competent to describe observable symptoms. As lay persons, however, they are not competent to opine as to medical etiology or render medical opinions pertaining to the Veteran's DMI, as this is not a lay observable condition. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). Therefore, these statements have little probative weight.

In addition, the Veteran's friend indicated in a January 2013 buddy statement that the Veteran drove civilian and Army personnel to camps near the DMZ in Korea. However, the friend indicated that he recalled these events based solely on the Veteran's accounts, rather than his own observations. In addition, the friend indicated that he served in the U.S. Army in South Korea beginning November 1971, which is approximately two months after the statutory presumptive period for exposure to herbicide agents. Thus, the Board gives little probative weight to the Veteran's friend's statement.

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran meets the first threshold criteria for service connection, a current disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The overall evidence indicates that the Veteran has been diagnosed with and treated for DMI. 

In September 2015, the Veteran reported at a VA endocrinology consultation that he thought he was a type I diabetic. The VA examiner in September 2016 indicated that the Veteran was diagnosed with DMI in 1975 and that there was no official diagnosis of diabetes mellitus type II. The examiner noted that the Veteran's primary care physician (PCP) diagnosed the Veteran with "Type I 'monofilament-some loss'" in May 2016. The examiner also noted that the PCP had reported that the Veteran was a type I diabetic and needed a replacement insulin pump in August 2016. The examiner further indicated that the Veteran had reported that he was a type I diabetic since 1975 in "the earliest objective records" from April 2005 to September 2006. 

Turning to whether there is a nexus between the Veteran's currently diagnosed DMI and his active military service, the preponderance of the evidence is against a finding of an in-service event, injury or disease. In September and November 2016, the Veteran underwent VA examinations in which the examiners opined that it was less likely than not that the Veteran's diabetes was related or had its onset during military service. The examiners noted that the Veteran's urinalysis at military separation was negative for glycosuria and that the absence of diabetic symptoms during service, as well as absence of any glucose in the urine, suggested that the Veteran did not have elevated blood sugar levels in service. 

The VA examiners also opined that it was less likely than not that the Veteran's diabetes existed and required a restricted diet or greater treatment during the first year after separation from service. The examiners cited to earlier records, including the Veteran's claim, in which he reported that he had been diagnosed with diabetes in 1974 or 1975. Finally, the examiners opined that it was less likely than not that the Veteran's diabetes had its onset within one year of military separation, presuming he was diagnosed in July 1974, with blood sugars of 1200 to 1300, or 1400. The examiners based their opinions on multiple references that indicated that type I diabetic symptoms occur acutely, in as little as 24 hours in diabetic ketoacidosis, to within five weeks of hyperglycemia.  

The Board finds these opinions to be probative as they are based on a review of the Veteran's service treatment records and post-service treatment records. These opinions also provided thorough rationales for their conclusions.

In sum, although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's DMI is causally related to his service, manifested within an applicable presumptive period or is related to herbicide exposure. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); See Gilbert, supra at 54-56. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for DMI is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


